Title: To George Washington from La Luzerne, 20 December 1784
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir.
Paris December 20th 1784.

Mr de Chateaufort, Consul of France for the State of So. Carolina, intends, on his Journey from Newyorck to Charlestown, to wait upon Your Excellency and to present You this letter. Permit me to recommend him to your attention. He is quite a stranger in America, but he belongs to a nation for whom You have always shewn the greatest partiality, and his personal merit will, I doubt not, render him worthy of your notice. Permit me to thanck You beforehand for the Kind reception you will be pleased to honor him with.
Since my arrival in France I have had the honor to address to Your Excellency several letters and I hope that at least one of them is come to your hand. I shall therefore only repeat here that I shall always be happy in an opportunity to convince you of the respectful and inviolable attachment with which I have the honor to be Sir Your Excellency’s Most obedient and very humble Servant,

le che. de la Luzerne

